DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
 
Allowable Subject Matter
Claims 1-8, 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation(s) forming an encapsulant surrounding a device die, depositing an adhesive on the first surface of the substrate and a surface of the encapsulant opposite the substrate, depositing a thermal interface material on a surface of the device die opposite the substrate, placing a lid over the device die and the substrate, the lid contacting the adhesive and the thermal interface material, wherein the adhesive has a thickness between the lid and the encapsulant greater than a thickness of the thermal interface material between the lid and the device die, and/or bonding a device die to a first surface of a substrate, bonding a low-power consuming die to the first surface of the substrate adjacent the device die, forming an encapsulant surrounding the device die and the low-power consuming die, wherein the encapsulant extends continuously from a sidewall of the device die to a sidewall of the low-power consuming die, depositing a first adhesive on the first surface of the substrate on opposite sides of the device die, the first adhesive being separated from the device die, depositing a second adhesive on a first surface of the device die opposite the substrate, the second adhesive contacting the encapsulant, depositing a thermal interface material on the first surface of the device die, the thermal interface material contacting the device die in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/10/21